Citation Nr: 1705115	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  16-39 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Dale K. Graham, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from February 1951 to January 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In December 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's appeal must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.


During the Board hearing, the Veteran also identified other outstanding, existing evidence that could be obtained to substantiate the claim, to include VA treatment records from 1955, private treatment records from approximately 1990 in Utica, Michigan, and private treatment records from Florida (south of Tampa) for left knee surgery that have yet to be requested by VA.  

The Board notes that the Veteran received an initial VA examination for the low back claim in November 2015.  The VA examiner opined that the Veteran's low back condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury.  The examiner's rationale stated, "There was no medical record evidence on his back while in service."  The Board finds this rationale to be inadequate because the examiner's reasoning is merely based on the fact that the Veteran did not have any documented spine injuries during service, without taking into account the Veteran's statements of a spine injury while in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination is inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide a negative opinion).  Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Concerning the right shoulder, left knee and right foot, the Veteran has provided credible testimony before the undersigned in December 2016 as to continuous symptoms of pain in his right shoulder, left knee, and right foot since his initial injuries in service.  VA treatment records from November 2004 document the Veteran's complaints of pain related to his low back, right shoulder, left knee, and right foot.  These VA treatment records assessed degenerative arthritis of the lumbar and cervical spine, bilateral knees, and right ankle, but did not provide a nexus opinion as to the etiology of each condition.  The Board finds that VA examinations are necessary in order to determine the nature and likely etiology of the claimed disabilities.  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The evidence of record for these disabilities meets the low threshold of McLendon and VA examinations should be obtained.  Without further clarification, the Board is without medical expertise to determine the nature and etiology of the claimed disabilities.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Give the Veteran an opportunity to identify any outstanding VA or non-VA treatment records pertinent to his low back, right shoulder, left knee, and right foot that are not already associated with the claims file.  Thereafter, obtain such records for consideration in his appeal.  All reasonable attempts should be made to obtain any identified records.

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and be allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

2.  Schedule the Veteran for VA examinations to determine the nature and etiology of any current low back, right shoulder, left knee, and right foot disability.  The entire claims file should be reviewed by the examiner.  After reviewing the record, the examiner is asked to opine as to the following:

a) Whether it is it at least as likely as not (a 50 percent or better probability) that any current low back disability is related to service.

b) Whether it is it at least as likely as not (a 50 percent or better probability) that any current right shoulder disability is related to service.

c) Whether it is it at least as likely as not (a 50 percent or better probability) that any current left knee disability is related to service.

d) Whether it is it at least as likely as not (a 50 percent or better probability) that any current right foot disability is related to service.  The examiner should discuss the notation of a sprained right Achilles tendon in September 1954.

The examiner is to specifically consider and address the Veteran's lay statements, and the statements of the Veteran's fellow service member with regard to the injuries of the Veteran's low back and right shoulder that occurred in 1952 when a five-gallon paint can fell and subsequently injured his back and right shoulder, as well as the 1951 shell casing injury that resulted in left knee and right foot injuries.  

A complete rationale for all opinions must be provided.  

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




